Citation Nr: 1759437	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-00 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for joint pain of the upper and lower extremities.

2.  Entitlement to service connection for atrial fibrillation. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral hands, to include as due to tactical herbicide exposure.

4.  Entitlement to service connection for tongue cancer, to include as due to tactical herbicide exposure.

5.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tongue cancer chemoradiation.   
 
6.  Entitlement to service connection for a thyroid condition, to include as secondary to tongue cancer chemoradiation.

7.  Entitlement to service connection for dysphagia, to include as secondary to tongue cancer chemoradiation.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968, to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied claims for service connection for the disabilities listed on the title page.    In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013. 

In January 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.

The Board's disposition of the  service connection claims for joint pain of the upper and lower extremities, atrial fibrillation and peripheral neuropathy of the bilateral hands is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the January 2017 hearing, and prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims for service connection for joint pain of the upper and lower extremities, atrial fibrillation and peripheral neuropathy of the bilateral hands.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for service connection for joint pain of the upper and lower extremities, atrial fibrillation and peripheral neuropathy of the bilateral hands are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, during the January 2017 hearing, the Veteran stated that he wanted to withdraw from appeal the claims for service connection for joint pain of the upper and lower extremities, atrial fibrillation and peripheral neuropathy of the bilateral hands.  That statement is reflected in the transcript of the hearing.  Thus, no allegations of errors of fact or law remain for appellate consideration regarding any of these matters. Accordingly, the Board does not have jurisdiction to review these matters, and the appeal as to each claim must be dismissed.


ORDER

The appeal as to the claim for service connection for joint pain of the upper and lower extremities is dismissed.

The appeal as to the claim for service connection for atrial fibrillation is dismissed.

The appeal as to the claim for service connection for peripheral neuropathy of the bilateral hands is dismissed.


REMAND

The Board finds that further action on the remaining claims is warranted.
VA is required to provide an examination or obtain a medical opinion in connection with a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2017).  The threshold for finding evidence of a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.


The Veteran has not been afforded a VA examination, not has a medical nexus opinion otherwise been obtained, in connection with the claim for service connection for tongue cancer.  The Veteran asserts that his tongue cancer is related to tactical herbicide exposure (Agent Orange).  Service records confirm that the Veteran served in the Republic of Vietnam from January 1967 to January 1968.  Consequently, he is presumed to have been exposed to tactical herbicide agents, such as Agent Orange.  38 C.F.R. § 3.307.  Although tongue cancer is not a disease presumptively related to tactical herbicide exposure, his service connection claim must still be considered on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.309(e).  

There is current medical evidence concerning the etiology tongue cancer, but that opinion is not dispositive.  In support of the claim, Dr. C provided a favorable January 2017 medical nexus letter stating that the Veteran's tongue cancer was caused by Agent Orange exposure.  However, Dr. C. reported that he did not review the medical treatment records for tongue cancer and relied on the Veteran's report concerning tongue cancer treatment and the absence of risk factors.  The private medical records concerning tongue cancer treatment include a March 2009 assessment from Dr. R indicating that Human Papillomavirus (HPV) was the cause of the Veteran's tongue cancer.  

Given the above, the  Board finds that a VA medical opinion from a physician, preferably an oncologist, regarding the etiology of tongue cancer is needed.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician  designated to provide the medical opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in a denial of claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

As for the he remaining  claims, the Veteran asserts that he developed hearing loss, dysphagia and hypothyroidism as a consequence of tongue cancer treatment.  The Board finds that the additional issues of service connection for bilateral hearing loss, dysphagia and a thyroid condition are inextricably intertwined with the tongue cancer claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on these claims would be premature, at this juncture, these matters are being remanded, as well.

While these matters are on remand and prior to arranging to obtain further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Wilmington, Delaware dated December 28, 2015.  On remand, the AOJ should obtain updated records of any relevant VA treatment of the Veteran since that date.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Wilmington VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 28, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that  is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain a medical nexus opinion from an appropriate physician, preferably an oncologist, concerning the etiology of tongue cancer.

Only arrange for the Veteran to undergo clinical examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the medical opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, for the tongue cancer residuals, the physician should render an opinion, consistent with sound medical principles as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the March 2009 tongue cancer diagnosis is causally related service, to specifically include tactical herbicide exposure while serving in Vietnam.  

If a nexus between tongue cancer and  tactical herbicide exposure is found, the examiner should also render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) the Veteran developed an additional hearing loss disability due to tongue cancer treatment. 

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, to particularly include the initial diagnosis and treatment for tongue cancer in 2009 and 2010 private medical records.  In particular, the physician must consider and discuss the March 2009 report from Dr. R suggesting HPV was a causal factor for tongue cancer ,and the January 2017 letter from Dr. C suggesting tactical herbicide exposure was a causal factor for tongue cancer.  

The physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as his medical history, and as to the nature, onset, and continuity of symptoms.  Such lay reports should be considered, to the extent made, in formulating the requested opinion(s).   If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated-rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the opinion obtained on remand to ensure that it includes the information requested above and is supported by detailed and adequate rationale.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in 
light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If any benefit(s)t sought on appeal remain(s) denied, furnish to the Veteran and his attorney  an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


